1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                  ***

9     HARVEY NOBLES,                                        Case No. 3:19-cv-00184-MMD-WGC

10                                         Plaintiff,               ORDER
             v.
11
      GETTER, et al.,
12
                                      Defendants.
13

14

15
     I.     DISCUSSION
16
            According to the Nevada Department of Corrections inmate database, Plaintiff is
17
     no longer incarcerated. Plaintiff has not filed an updated address notification with the
18
     Court. The Court notes that pursuant to Nevada Local Rule of Practice IA 3-1, a “pro se
19
     party must immediately file with the court written notification of any change of mailing
20
     address, email address, telephone number, or facsimile number. The notification must
21
     include proof of service on each opposing party or the party’s attorney. Failure to comply
22
     with this rule may result in the dismissal of the action, entry of default judgment, or other
23
     sanctions as deemed appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants
24
     Plaintiff thirty (30) days from the date of entry of this order to file his updated address with
25
     this Court. If Plaintiff does not update the Court with his current address within thirty (30)
26
     days from the date of entry of this order, the Court will dismiss this action without
27
     prejudice.
28
                                                        1
1
            Plaintiff previously filed an application to proceed in forma pauperis for prisoners.
2
     (ECF No. 6). Plaintiff is required to either pay the filing fee or submit an application to
3
     proceed in forma pauperis by a non-prisoner. The Court now directs Plaintiff to file an
4
     application to proceed in forma pauperis by a non-prisoner within thirty (30) days from the
5
     date of this order or pay the full filing fee of $400. The Court will retain Plaintiff’s civil
6
     rights complaint (ECF No. 1-1), but will not file it until the matter of the payment of the
7
     filing fee is resolved.
8
     II.    CONCLUSION
9
            For the foregoing reasons, it is ordered that Plaintiff shall file his updated address
10
     with the Court within thirty (30) days from the date of this order. If Plaintiff fails to timely
11
     comply with this order, the Court may dismiss this case without prejudice.
12
            IT IS FURTHER ORDERED that Plaintiff’s application to proceed in forma pauperis
13
     for prisoners (ECF No. 6) is DENIED as moot.
14
            IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
15
     approved form application to proceed in forma pauperis by a non-prisoner, as well as the
16
     document entitled information and instructions for filing an in forma pauperis application.
17
            IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
18
     Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis for
19
     non-prisoners; or (2) pay the full filing fee of $400. If Plaintiff does not timely comply with
20
     this order, the Court may dismiss this case without prejudice.
21
            IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
22
     (ECF No. 1-1), but shall not file it at this time.
23
            DATED: November 12, 2019.
24

25                                                UNITED STATES MAGISTRATE JUDGE

26

27

28
                                                     2
